Blandford. Justice.
Cox procured Maples to become surety for him to Welch & Bacon, and to indemnify him against loss, conveyed to him a certain tract of land. Welch & Bacon sued Cox as principal and Maples as security, and obtained a judgment against them; the execution issued on said judgment having been levied, Maples paid off the same. . Maples then brought his action of ejectment against Cox, to recover the land conveyed by Cox to Maples, to indemnify him against the payment of the deot due to Welch & Bacon. Cox pleaded that there was usury in the contract which he made with Welch •& Bacon, upon which Maples was surety. The court held that, if there was usury in the debt or note which Cox gave to and made with Welch & Bacon, upon which Maples was surety, the deed from Cox to Maples *702was affected thereb y, and conveyed no title to Maples and that he could not recover on this deed.
We cannot very well see how the deed from Cox to Maples can be tainted with the usury which Cox agreed to pay Welch & Bacon. The contract between Cox and Maples was one of suretyship; there is no usury in that; and the deed from Cox to Maples was upon the consideration that Maples would become the surety of Cox in the debt which he owed Welch & Bacon. When Welch & Bacon obtained judgment against Cox and Maples, their liability was fixed. They became bound to pay the debt, usury or no usury, and when Maples paid off the judgment, he had the right to recover possession of the land conveyed by Cox to him See Partridge vs. Williams, 72 Ga., 807 ; 47 Ga., 83 ; Code, §2163
Judgment reversed.